DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 7, 11 have been amended.  The status of claims 7, 9-11 remains pending.

Response to Arguments
3.	Applicant's arguments filed on December 9, 2020 have been fully considered but they are not persuasive.

4.	In response to the Applicant’s arguments regarding the added claim elements “wherein the first reference signal is transmitted using one of a plurality of different sequences and using one of a plurality of cycle patterns” the Examiner has made a new ground of rejection in order to address it as shown below.
	The Examiner respectfully that Stern-Berkowitz et al (US 2011/0268028 A1 the aforementioned claim limitations. In view combining the teaching of Stern-Berkowitz with measurement apparatus and method of PARK ‘062 and Chen ‘182 would have rendered the applicant claim invention obvious to one skilled in the art prior to the effective filing date.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

7.	Claim 7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2014/0286182 A1) in view of Park et al (US 2017/0078062 A1) and further view of Stern-Berkowitz et al (US 2011/0268028 A1).

Regarding claim 7 (Current Amended), Chen et al (US 2014/0286182 A1) discloses a user equipment (fig. 1, fig. 9, UE Device 901 in wireless communications with eNodeB 902, the UE comprises RF transceiver that 905 that includes receives 907 and transmitter 908, section 0029-0032, 0063-0070) comprising: a reception unit  (fig. 9, receiver 907 embedded within transceiver 905 of the UE device 901, section 0029-0031) configured to receive a first reference signal (see, first CSI-RS for first measurement associated with first antenna port section 0008, 0010)  that is specific to a cell (see, Reference signals used and received by the UE, the reference signals related to cell-specific reference signals, section 0032) and periodically transmitted from a base station  (see, the Reference signals, the UE is semi-statically configured by  higher-layers to periodically report feedback, section  0009, 00022, 0032) and a second reference signal (see, second CSI-RS for second measurement associated with second antenna port, section 0008, 0010) that is specific to the user equipment and periodically or non-periodically transmitted from the base station (see, Reference signals/second CSI-RS resource related to periodicity transmitted by eNB, section 0009, 0022-0027, 0032-0033, the UE measured CQI/PMI, section 00323); and a transmission unit  (fig. 9, transmitter 908 within the transceiver of the UE device 901, section 0029-0031, 0063-0070) configured to transmit a report to the base station based on a see, reporting to the base station, the single report includes first measurement relating to first reference signal, second measurement related to second CSI-RS, claim 1, 0008, 0049).

Chen discloses all the claim limitations but fails to explicitly teach: Chen ‘182 discloses all the claim limitations but fails to explicitly teach: wherein the first reference signal is broadcast by the base station, wherein the first reference signal is used for synchronization, and wherein the first reference signal is transmitted using one of a plurality of different sequences.

However, Park et al (US 2017/0078062 A1) from a similar field of endeavor discloses: wherein the first reference signal is broadcast by the base station (see, the UE acquires the synchronization signals-with PSS and SSS from the eNB, section 0112, 0220-scarmbling ID –first CSI-RS and CSI-RS, noted: the signal information is broadcasted from the eNB to the UE, section 0051, 0119), wherein the first reference signal is used for synchronization (see, the UE acquires the synchronization signals-with PSS and SSS from the eNB, section 0112, 0220-scarmbling ID –first CSI-RS and CSI-RS,  fig. 8-9, section 0087-0090-UE-cell specific (CRS) ), and wherein the first reference signal is transmitted using one of a plurality of different sequences (see, the first CSI-RS configuration-with first scrambling ID, section 0112, 0119, 0220, 0010-0012, 0085).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for taking measurement based on first CSI-RS and second CSI-RS configurations received from an eNB as taught by PARK ‘062 into the method and apparatus for measurement report of Chen ‘182.  The motivation would have been to provide efficient CSI-RS measurements (section 0085).
 wherein the first reference signal is transmitted using one of a plurality of different sequences and using one of a plurality of cycle patterns.
	
However, Stern-Berkowitz ‘028 from a similar field of endeavor (see, cell-specific configuration that is signaled to the all the WTRUs/US via broadcast system with SRS configuration index and offsets, section 0052, 0061-0062, 0070) discloses: wherein the first reference signal  (noted: the SRS is used for obtaining measurements, section 0238) is transmitted using one of a plurality of different sequences (see, multiple cyclic shifts (i.e.,  CS= 0, 1, 2, 3), section 0074-0078) that are associated with aperiodic SRS, section 0072-0078)  and using one of a plurality of cycle patterns (see, the WTRU that receives sounding reference signal (SRS) with cyclic shifts corresponding to antennas, section 0073-0074).

In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for sounding reference signals configuration transmission with different cyclic shifts as taught by Stern-Berkowitz ‘028 into the combined wireless method and apparatus of generating measurement based on CSI-RS, CSI of PARK ‘062 and Chen ‘182.  The motivation would have been to provide collisions handling using cyclic shifts as suggested in section 0005.
	
Regarding claim 9 (Previously Presented), Chen et al (US 2014/0286182 A1) discloses the user equipment (fig. 1, fig. 9, UE Device 901 in wireless communications with eNodeB 902, the UE comprises RF transceiver that 905 that includes receives 907 and transmitter 908, section 0029-0032, 0063-0070), wherein an antenna port corresponding to the first reference signal is different from an antenna port corresponding to the second reference signal see, CSI-RS resources for UE  using 2TX, 4Tx MIMO, the number of CSI-RS resources varies by antenna, section 0033-0034, 0038, 0050-0059).

Regarding claim 10 (Previously Presented), Chen et al (US 2014/0286182 A1) discloses the user equipment (fig. 1, fig. 9, UE Device 901 in wireless communications with eNodeB 902, the UE comprises RF transceiver that 905 that includes receives 907 and transmitter 908, section 0029-0032, 0063-0070), wherein a radio resource in which the second reference signal is transmitted is indicated by uplink layer signaling transmitted from the base station (see, higher-layer RRC signaling  with CSI-RS for channel measurement configured by the eNB, section 0030, 0032-0033).

Regarding claim 11 (Currently Amended), Chen et al (US 2014/0286182 A1) discloses a method (fig. 1, fig. 9, UE Device 901 in wireless communications with eNodeB 902, the UE comprises RF transceiver that 905 that includes receives 907 and transmitter 908, section 0029-0032, 0063-0070), comprising: receiving a first reference signal that is specific to a cell (see, Reference signals used and received by the UE, the reference signals related to cell-specific reference signals, section 0032) and periodically transmitted from a base station (see, the Reference signals, the UE is semi-statically configured by  higher-layers to periodically report feedback, section  0009, 00022, 0032) and a second reference signal that is specific to the user equipment and periodically or non-periodically transmitted from the base station (see, Reference signals/second CSI-RS resource related to periodicity transmitted by eNB, section 0009, 0032-0033); and transmitting a report to the base station based on a measurement result based on the first reference signal and a measurement result based on the second reference signal (see, reporting to the base station, the single report includes first measurement relating to first reference signal, second measurement related to second CSI-RS, claim 1, 0008, 0049).
 wherein the first reference signal is transmitted using one of a plurality of different sequences and using one of a plurality of cycle patterns.

However, Park et al (US 2017/0078062 A1) from a similar field of endeavor discloses: wherein the first reference signal is broadcast by the base station (see, the UE acquires the synchronization signals-with PSS and SSS from the eNB, section 0112, 0220-scarmbling ID –first CSI-RS and CSI-RS, noted: the signal information is broadcasted from the eNB to the UE, section 0051, 0119), wherein the first reference signal is used for synchronization (see, the UE acquires the synchronization signals-with PSS and SSS from the eNB, section 0112, 0220-scarmbling ID –first CSI-RS and CSI-RS,  fig. 8-9, section 0087-0090-UE-cell specific (CRS) ), and wherein the first reference signal is transmitted using one of a plurality of different sequences (see, the first CSI-RS configuration-with first scrambling ID, section 0112, 0119, 0220, 0010-0012, 0085).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for taking measurement based on first CSI-RS and second CSI-RS configurations received from an eNB as taught by PARK ‘062 into the method and apparatus for measurement report of Chen ‘182.  The motivation would have been to provide efficient CSI-RS measurements (section 0085).

The combination of PARK ‘062 and Chen ‘182 discloses the first reference signal using one of a plurality of different sequences but fails to explicitly teach: wherein the first reference signal is transmitted using one of a plurality of different sequences and using one of a plurality of cycle patterns.

However, Stern-Berkowitz ‘028 from a similar field of endeavor (see, cell-specific configuration that is signaled to the all the WTRUs/US via broadcast system with SRS configuration index and offsets, section 0052, 0061-0062, 0070) discloses: wherein the first reference signal  (noted: the SRS is used for obtaining measurements, section 0238) is transmitted using one of a plurality of different sequences (see, multiple cyclic shifts (i.e.,  CS= 0, 1, 2, 3), section 0074-0078) that are associated with aperiodic SRS, section 0072-0078)  and using one of a plurality of cycle patterns (see, the WTRU that receives sounding reference signal (SRS) with cyclic shifts corresponding to antennas, section 0073-0074).

In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for sounding reference signals configuration transmission with different cyclic shifts as taught by Stern-Berkowitz ‘028 into the combined wireless method and apparatus of generating measurement based on CSI-RS, CSI of PARK ‘062 and Chen ‘182.  The motivation would have been to provide collisions handling using cyclic shifts as suggested in section 0005.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.